SULLIVAN, Judge
(concurring in part and in the result):
Unlike the majority, and consistent with federal case law, I would find error in this ■ ease. Here, the police officer made a post-invocation-of-rights statement; then appellant reinitiated questioning and confessed. The statement of the police officer was:
I want you to remember me, and I want you to remember my face, and I want you to remember that I gave you a chance.
This statement personalized the investigation and implicitly threatened appellant with retribution for exercising his right to counsel. See Collazo v. Estelle, 940 F.2d 411, 416-19 (9th Cir.1991). These were words that the police should know are reasonably likely to elicit an incriminating response from a suspect. Id. at 417, citing Rhode Island v. Innis, 446 U.S. 291, 301, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980).
Nevertheless, this error was harmless beyond a reasonable doubt for the reasons stated by the majority.